                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

 SEGA SOWE,                                         §
                                                    §
      Plaintiff,                                    §
                                                    §
 v.                                                 §    CIVIL ACTION NO. 3:18-CV-2622-B
                                                    §
 KROGER STORE NO. 526; KROGER                       §
 TEXAS, L.P.; and THE KROGER                        §
 COMPANY,                                           §
                                                    §
      Defendants.                                   §

                           MEMORANDUM OPINION AND ORDER

         Before the Court is Plaintiff’s Motion to Remand for lack of subject matter jurisdiction.

Doc. 14, Mot., ¶ 6. Plaintiff argues that because the amount-in-controversy is now established to be

less than the jurisdictional threshold, the Court must remand this case to state court. Id. ¶ 7.

         Specifically, Plaintiff states that when she filed suit originally in state court, her damages at

that time were “unknown” because she was still receiving medical treatment. Id. ¶ 8. She now states

that she has completed her medical care, and her total past-incurred medical bills are only

$15,832.75. Id. She has served Defendants with a stipulation that she will not seek more than

$75,000 in damages, including attorneys’ fees. Id. Ex. B.

         While she may now be seeking less than the jurisdictional minimum, this does not necessarily

mean that remand is appropriate. Although post-removal events that reduce the amount in

controversy can divest the court of diversity jurisdiction in certain circumstances, that is not the case

here. “[I]f it is facially apparent from the petition that the amount in controversy exceeds $75,000

at the time of removal, post-removal affidavits, stipulations, and amendments reducing the amount

                                                   -1-
do not deprive the district court of jurisdiction.” Gebbia v. Wal-Mart Stores, Inc., 233 F.3d 880, 883

(5th Cir. 2000) (asserting that “post-removal affidavits may be considered in determining the amount

in controversy at the time of removal . . . only if the basis for jurisdiction is ambiguous at the time

of removal”).

       And it is facially apparent from Plaintiff’s state-court petition, which was operative at the

time of removal, that the amount in controversy exceeded $75,000. In that petition, Plaintiff

specifically stated that she seeks “monetary relief of over $1,000,000.00 but not more than

$10,000,000.00” for her slip-and-fall case. Doc. 1-2, Pl.’s App’x, 13 (Orig. Pet. ¶ 23) (seeking, inter

alia, damages for medical expenses, physical pain, lost earnings, loss of household services, and

mental anguish). This is not an ambiguous statement of the amount in controversy; jurisdiction

clearly attached at the time of removal, and Plaintiff offers no other grounds for remand. Thus, the

Court hereby DENIES Plaintiff’s Motion to Remand (Doc. 14).



       SO ORDERED.

       SIGNED: February 20, 2019.




                                                  -2-
